T.C. Memo. 2000-216



                UNITED STATES TAX COURT



     CROP ASSOCIATES-1986, FREDERICK H. BEHRENS,
          TAX MATTERS PARTNER, Petitioner v.
     COMMISSIONER OF INTERNAL REVENUE, Respondent



Docket No. 12532-90.                    Filed July 17, 2000.



     P has moved for dismissal or alternative relief
based on respondent’s misconduct. Petitioner’s
principal complaints are:
  1. A civil investigation was carried out in the
guise of a criminal investigation.
  2. Conversations subject to the attorney-client
privilege were unlawfully monitored.
  3. Documents were unlawfully seized pursuant to a
defective search warrant.
Petitioner requests that the case be dismissed, or
alternatively, that the Court shift the burden of going
forward with the evidence, and/or suppress evidence
illegally and improperly obtained by R.
     Held: Petitioner has failed to prove his claims
of misconduct. The motion will be denied.
                                - 2 -


     Steven Mather and Kenneth Barish, for petitioner.

     William H. Quealy, Jr., Henry T. Schafer, Alan Summers,

Alcie M. Harbutte, Guy H. Glaser, Zachary King, and Ronald L.

Buch, Jr., for respondent.


             MEMORANDUM FINDINGS OF FACT AND OPINION

     HALPERN, Judge:    This case is presently before the Court on

petitioner’s motion for dismissal or alternative relief based on

respondent’s misconduct (the motion), filed July 2, 1999.1

Respondent objects.    For the reasons stated, we shall deny the

motion.

     Unless otherwise indicated, all section references are to

the Internal Revenue Code in effect for the year in issue, and

all Rule references are to the Tax Court Rules of Practice and

Procedure.

                          FINDINGS OF FACT

The Partnership

     This case originates with a petition for the readjustment of

certain partnership items of Crop Associates-1986, a limited

partnership with its principal place of business in Coachella,

California, at the time the petition was filed (the partnership).


     1
        A prior report in this case appears at Crop Associates-
1986 v. Commissioner, 113 T.C. 198 (1999). Since that report, we
have substituted Frederick H. Behrens, Tax Matters Partner, for
W. Keith Oehlschlager, A Partner Other Than the Tax Matters
Partner, as petitioner.
                                 - 3 -




Partnership’s Return; FPAA; Petition; Participating Partners

     The partnership timely made a return of income for its 1986

taxable (calendar) year (the 1986 partnership return).     By notice

of final partnership administrative adjustment, dated March 14,

1990 (the FPAA), respondent made adjustments to the 1986

partnership    return.   The petition was filed on June 13, 1990, by

George P. and Ann T. Ballas, two partners other than the tax

matters partner (the petitioning partners).     The petitioning

partners are no longer parties to this case, having entered into

settlement agreements with respondent on April 28, 1997, with

respect to the partnership items in question.     Following the

elimination of the petitioning partners from the case, the case

was carried on by respondent and certain other partners who had

elected to participate in the case.      On June 28, 1999, petitioner

intervened.    Petitioner is a general partner of the partnership,

and he has been the tax matters partner (TMP) since at least

June 13, 1990.    Petitioner is, now, the only participating

partner.

FPAA Adjustments and Issues Raised in the Petition

     By the FPAA, respondent notified the TMP that he was

disallowing Schedule F, Profit or Loss From Farming, deductions

of the partnership (the Schedule F deductions) in the amount of

$10,104,861.    Respondent explained his disallowance of the
                               - 4 -

Schedule F deductions as follows:    (1) The partnership activities

constituted a series of sham transactions lacking economic

substance; (2) the partnership did not actively engage in the

trade or business of farming; and (3) the partnership did not pay

or incur any bona fide trade or business expenses during the

taxable period, or, if the partnership did pay or incur expenses,

the partnership did not establish that these were ordinary and

necessary trade or business expenses currently deductible under

section 162.

     In the FPAA, respondent set forth alternative positions

based on his determination that the partners were not entitled to

deduct their proportionate shares of the partnership’s losses

because they were not “at risk”, within the meaning of section

465, or did not have sufficient adjusted basis in their

partnership interests.   See sec. 704(d).   Respondent also reduced

the partnership’s tax preference items by disallowing qualified

investment expenses of $9,973,739.

     In the petition, the petitioning partners assigned error to

all of respondent’s adjustments and, with respect to the

disallowance of the Schedule F deductions, averred the following:

(1) The partnership incurred and paid ordinary and necessary

expenses in the conduct of its trade or business of farming, in

an amount not less than the amount claimed by the partnership,

(2) the partnership engaged in a bona fide farming activity,
                                 - 5 -

which had economic substance and constituted a trade or business

for all purposes of the Internal Revenue laws, and (3) the

partnership engaged in the trade or business of farming primarily

for the purpose of earning profits.

Additional History of the Case

     On July 30, 1990, respondent moved to extend the time within

which to move or answer the petition from July 30, 1990, to

August 27, 1990.   We granted that motion on August 2, 1990.

     On August 13, 1990, respondent moved to stay the proceedings

prior to answer for a period of 1 year (the motion to stay).    In

support of the motion to stay, respondent claimed that petitioner

and certain others were under criminal investigation for their

activities in connection with the partnership and other

partnerships sponsored by Amcor Capital, Inc., formerly American

Agri-Corp. (without distinction, AMCOR).   Although petitioner was

not, then, a participating partner, see Rule 247(b), and

respondent claimed that none of the participating partners were

under criminal investigation for their activities in connection

with any AMCOR-related partnership, respondent believed that a

stay was required to avoid conflicts and difficulties arising

from the ongoing criminal investigation of petitioner and certain

others.   The petitioning partners objected to the motion to stay,

arguing, among other things, that not only were none of the

participating partners under any related criminal investigation
                                 - 6 -

but neither were any of the 1500 other limited partners affected

by any AMCOR-related cases then before the Court.    Following a

hearing on the motion to stay, we granted the motion to stay and

the proceedings were stayed until April 3, 1991 (the stay).

     Upon a motion by respondent on April 1, 1991, the stay was

extended to October 3, 1991 (the extension).    The stay was

lifted, however, upon the motion of the petitioning partners,

filed April 9, 1991, requesting that we reconsider the extension.

The petitioning partners argued on behalf of themselves and the

other limited partners of the partnership (together, the limited

partners).   They argued that, although petitioner was technically

a party to this case, see section 6226(c)(1) and Rule 247(a), he

was not a participating partner, and the real parties in interest

were the limited partners, who held 99 percent of the partnership

interests.   The petitioning partners argued:

     [T]he limited partners * * * had no involvement in the
     activities and events which give rise to Respondent’s
     criminal investigation. The * * * [limited partners]
     are neither the actors in nor the targets of alleged
     criminality – they are passive investors who seek only
     the prompt adjudication of civil tax claims asserted
     and initiated by the Respondent * * *

     The stay was lifted on June 19, 1991, and respondent filed

the answer on August 19, 1991.

     On May 1, 1992, we set this case for trial at the trial

session scheduled to commence in Washington, D.C., on October 5,

1992.
                               - 7 -

     On August 11, 1992, respondent and the petitioning partners

jointly moved for a continuance, which was granted on August 13,

1992.

     On January 12, 1994, we again set this case for trial at the

trial session scheduled to commence in Washington, D.C., on

October 31, 1994.

     On July 22, 1994, the petitioning partners moved for

sanctions on account of alleged discovery abuses and violations

by respondent (the motion for sanctions).    Respondent objected to

the motion for sanctions.   The petitioning partners replied to

that objection, alleging additional incidents of misconduct.   The

petitioning partners alleged the following incidents of

misconduct by respondent:

     (1)   Destruction of documents potentially
           discoverable by petitioners.

     (2)   Failure to comply with certain discovery
           orders of the Court.

     (3)   General failure to provide timely, accurate,
           and complete discovery.

     (4)   Breaches of grand jury secrecy.

     (5)   Bad-faith withholding of pre-grand jury
           documents.

We considered each of the petitioning partners’ claims, and we

denied the motion for sanctions in its entirety.

     On October 12, 1994, the petitioning partners again moved

for dismissal or alternative relief based upon alleged violations
                                - 8 -

of grand jury secrecy (the grand jury secrecy motion).   By order

dated October 19, 1994, we denied the grand jury secrecy motion,

finding such motion premature in that issues concerning grand

jury secrecy had been raised by the petitioning partners and

certain others in an action brought in U.S. District Court for

the Central District of California.2

     On October 19, 1994, we continued the trial of this case

until September 11, 1995.

     On March 24, 1995, the petitioning partners moved for

dismissal or alternative relief based on respondent's misconduct

(the 1995 misconduct motion).   Respondent objected.




     2
        See Ballas v. United States (In re Grand Jury
Proceedings), 62 F.3d 1175 (9th Cir. 1995). In Ballas, the
petitioning partners appealed the U.S. District Court for the
Central District of California’s order denying their petition for
disclosure of certain grand jury investigative materials prepared
by the Department of Justice and the Internal Revenue Service
during their investigation of the promoters of certain AMCOR-
sponsored partnerships (which, we assume, included the
partnership). See id. at 1177 (referring to “the promoters of an
abusive tax shelter called AMCOR”). In Ballas, the petitioning
partners requested that the Department of Justice investigate
certain breaches of grand jury secrecy and that the petitioning
partners be given a copy of any resulting report and certain
related grand jury materials. The District Court found that only
isolated and technical instances of improper disclosure had
occurred and denied the petitioning partners’ requests for
relief. The Court of Appeals for the Ninth Circuit affirmed the
District Court’s action on the basis, in part, that the
petitioning partners “were not targets of, witnesses before, or
otherwise involved in the grand jury proceeding.” Id. at
1177–1180.
                                - 9 -

     On August 3, 1995, based on the information that a basis of

settlement had been reached, we again continued the trial of this

case.

     Settlement discussions and related procedures continued

until the expiration, on February 11, 1999, of the period

provided for in section 6224(c)(2) for partners to demand

consistent settlement agreements from respondent.   Respondent

entered into consistent settlement agreements with some, but not

all, of the limited partners.   Petitioner did not enter into a

settlement agreement.

     On February 2, 1998, respondent and the participating

partners who remained active in the case (the remaining

participating partners) jointly moved to withdraw certain motions

and documents previously filed in this case (the motion to

withdraw), including the 1995 misconduct motion.    The motion to

withdraw was granted on September 2, 1998.

     On October 29, 1998, we allowed counsel for the remaining

participating partners to withdraw from the case.

     On June 4, 1999, we set this case for trial at a special

session scheduled to commence on October 4, 1999 (the October 4

special trial session).

     On July 2, 1999, petitioner made the misconduct motion (the

motion).   We set the motion for an evidentiary hearing (the

hearing) at the October 4, 1999, special trial session.   The
                                - 10 -

hearing commenced on October 4, 1999, and ended on November 5,

1999.

AMCOR

        AMCOR was organized in 1981 by petitioner, George Schreiber,

and Robert Wright.

        As of December 1988, AMCOR was headquartered in Irvine,

California.

        For a period beginning some time after AMCOR’s organization

in 1981 and ending in 1986, AMCOR was in the business of

promoting tax shelter partnerships, including the partnership.

General Partners

        During 1986 and all subsequent years relevant to this case,

petitioner, George Schreiber, and Robert Wright were the only

general partners of the partnership.     Mr. Schreiber died in

August 1991.

Respondent’s Examinations

        Introduction

        During the mid- and late-1980's, AMCOR’s business activities

drew the attention of various of respondent’s officers and

employees, particularly civil examination and criminal

investigative personnel in respondent’s Dallas, Texas, and Laguna

Niguel and San Jose, California, districts.     Those personnel

examined and investigated both AMCOR and various entities and
                              - 11 -

individuals with a connection to AMCOR.   The following are

pertinent aspects of those examinations and investigations.

     Investigation of Paul Hays

     In May 1988, George Martin was a special agent working in

respondent’s Criminal Investigation Division (CID) and assigned

to respondent’s Dallas, Texas, district, with post of duty in

Amarillo, Texas.   In May 1988, Mr. Martin was assigned the case

of Paul Hays, a farmer, who, acting through his attorney, Wendell

Davies, had approached the Internal Revenue Service with

information to disclose concerning a tax shelter scheme in which

Mr. Hays and several other farmers had participated.    Mr. Martin

investigated Mr. Hays’ information, and that information led him

to AMCOR and certain employees and agents of AMCOR.    On June 6

and June 14, 1988, with the consent of Mr. Hays and Steve

Sterquell, an accountant employed by Mr. Hays, Mr. Martin

monitored and recorded conversations concerning AMCOR among Ted

Frame, an attorney representing AMCOR, and Messrs. Hays,

Sterquell, and Schreiber.   Mr. Martin came to suspect that AMCOR

was operating an “illegal tax shelter” and that others, including

Mr. Frame, had committed crimes in connection therewith.    On

June 6, 1988, Mr. Martin learned that a civil examination of

AMCOR had been undertaken by personnel assigned to respondent’s

Examination Division in Laguna Niguel, California (the Laguna
                                - 12 -

Niguel Examination Division).    On June 16, 1988, Mr. Martin

ceased his investigation of AMCOR.

     Examinations of AMCOR-Sponsored Partnerships

     Beginning in 1987 and continuing through July 1988, Bobbie

Tadlock, then a revenue agent assigned to the Laguna Niguel

Examination Division, conducted a civil tax examination of the

income tax returns of certain AMCOR-sponsored partnerships (the

AMCOR partnerships examination).    By a letter dated July 14,

1988, Mr. Tadlock informed AMCOR that respondent was considering

both penalties against AMCOR under section 6700 for promoting

abusive tax shelters and an injunction under section 7408 to

enjoin further promotion of such shelters.

     Intermittently, from August 1988 to January 1990, the AMCOR

partnerships examination was continued by Debbie Gaither, then a

revenue agent also assigned to the Laguna Niguel Examination

Division.   As part of her examination, Ms. Gaither requested

various documents relating to the AMCOR partnerships from AMCOR.

Commencing on or about October 17, 1988, and for a period of

about 2 weeks, Ms. Gaither visited the offices of AMCOR and made

copies of many documents.

     On October 26, 1988, at the initiation of Mr. Tadlock, the

chief of the Laguna Niguel Examination Division referred AMCOR to

respondent’s CID for a criminal tax fraud investigation (the

fraud referral).   AMCOR is described in the fraud referral as a
                                - 13 -

promoter of abusive tax shelters.     Its transactions are described

as “shams”, generating “about $400,000,000 in first year tax

deductions from 1981 through 1986, claimed on one hundred plus

partnerships [returns].”     The fraud referral accuses AMCOR of

entering into purported farming transactions in which, among

other things, crops were not grown and AMCOR and farmers drew and

exchanged checks with neither party having sufficient funds to

cover the checks drawn.     Petitioner, Mr. Schreiber, and Mr.

Wright are referred to as “players”, along with a group of about

25 farmers, who are described as “culpable”.

     Examination of AMCOR

     From July 1988 until October 1988, Vince Capobianco, a

revenue agent assigned to the Laguna Niguel Examination Division,

conducted a civil tax examination of the corporate tax returns of

AMCOR for its taxable years ending November 30, 1985 and 1986

(the AMCOR corporate examination).       Mr. Capobianco assisted

Mr. Tadlock in the preparation of the fraud referral.       Sometime

after October 1988, he assisted in the examination of the income

tax returns of certain AMCOR-sponsored partnerships.       From March

1989 to November 1989, Mr. Capobianco assisted in a criminal

investigation of AMCOR.

     Joint Civil-Criminal Investigation

     The fraud referral was received by respondent’s CID, and, on

January 4, 1989, it was assigned to Douglas Watson, then a
                                - 14 -

special agent working in Laguna Niguel, California.    Mr. Watson

accepted the fraud referral, but not with respect to AMCOR, since

he felt it more appropriate to investigate individuals rather

than a corporation for fraud.    Mr. Watson accepted the fraud

referral as to Mr. Schreiber, an individual, and made him the

target of his investigation.    Subsequently, the Laguna Niguel

Examination Division and Mr. Watson commenced a joint civil and

criminal investigation into AMCOR, its principals, and the AMCOR-

sponsored partnerships’ tax shelter activities.    The Internal

Revenue Manual does not prohibit such joint investigations.      On

August 22, 1989, petitioner and Mr. Wright also became subjects

of Mr. Watson’s investigation.

     Investigation of Dodson and McCoy

     In 1987, Wilbur J. Goolkasian was a special agent in

respondent’s CID, assigned to the San Jose, California, district

(the San Jose district), with post of duty in Fresno, California.

In 1987, Mr. Goolkasian received information from the San

Francisco office of the Securities and Exchange Commission

concerning “a large tax shelter fraud scheme” targeted at

investors in the Fresno, California, area.    That information led

him to investigate two individuals, Ronald Dodson and Ray McCoy

(Dodson and McCoy).   During his investigation of Dodson and

McCoy, Mr. Goolkasian learned that Dodson and McCoy were

principals of a Mexican corporation, C.H.M. de Mexico (C.H.M.),
                              - 15 -

purportedly engaged in farming in Mexico.    C.H.M. had entered

into 10 farming contracts (the 10 contracts) with AMCOR.    On

February 14, 1988, Mr. Goolkasian was contacted by Mr. Frame, who

identified himself as general counsel of AMCOR and asked about

his investigation of the 10 contracts.    Because of certain

discrepancies in what Mr. Frame told him, Mr. Goolkasian became

suspicious of Mr. Frame.   Mr. Frame also represented Dodson and

McCoy.   On April 13, 1988, Mr. Goolkasian met with Mr. Frame in

pursuit of his investigation of Dodson and McCoy, and, on

June 20, 1988, he met Messrs. Frame, Dodson, and McCoy in pursuit

of that investigation.   Mr. Goolkasian believed that, at one or

both of those meetings, Mr. Frame attempted to mislead him.      As a

result, Mr. Goolkasian grew suspicious.    Mr. Goolkasian came to

believe that there were one or more tax fraud conspiracies

involving, variously, as conspirators, Dodson and McCoy,

Mr. Frame, Barry Jones (an accountant for AMCOR), petitioner,

Mr. Wright, Mr. Schreiber, and AMCOR.    Mr. Goolkasian’s authority

to investigate AMCOR was limited because its principal place of

business was outside the district to which he was assigned, the

San Jose district.   By at least April 1988, Mr. Goolkasian had

communicated his suspicions about AMCOR to personnel in the

Laguna Niguel Examination Division.    Mr. Goolkasian was

instrumental in persuading personnel in the Laguna Niguel

Examination Division to make the fraud referral.
                              - 16 -

     On October 19, 1988, Mr. Goolkasian traveled to Texas in

furtherance of his investigations of the various tax fraud

conspiracies that he believed he had found during his

investigation of Dodson and McCoy.     He interviewed Messrs. Hays

and Davies, who agreed to become confidential informants for

Mr. Goolkasian.   On November 14, December 8, and December 9,

1988, with the consent of Messrs. Davies and Sterquell, Mr.

Goolkasian monitored and recorded certain conversations in Mr.

Davies’ office.   On November 14, 1988, the participants in the

conversation were Messrs. Frame and Davies, and, for a portion of

the conversation, Mr. Sterquell.   On December 8 and 9, 1988, the

participants were the same with the addition of Mr. Schreiber

(Mr. Sterquell also arrived late for the December 8

conversation).

     On October 26, 1988, Mr. Goolkasian submitted a request to

the chief of the CID, San Jose, California, to make Mr. Frame

officially the subject of a criminal investigation.    Mr.

Goolkasian’s request was approved on November 4, 1988.

     On March 21, 1989, Mr. Goolkasian executed a search warrant

(the warrant) at 2301 Dupont Drive, Suite 510, Irvine,

California.   Application for the warrant (the application) was

made by Mr. Goolkasian to the Hon. George H. King, U.S.

Magistrate, Los Angeles, California, on March 14, 1989.

Attachment A to the application describes AMCOR’s offices as the
                               - 17 -

premises to be searched (the premises).     Attachment B to the

application states Mr. Goolkasian’s belief that, on the premises,

there are concealed various business records of AMCOR, “for the

years 1982 through 1988, inclusive, and relating to the following

partnerships and corporations:    [a list of 192 entities, not

including the partnership]”.   The application states that the

items to be seized are “the fruits, instrumentalities, and

evidence of conspiracy to commit tax evasion, in violation of

18 U.S.C. § 371 and 26 U.S.C. § 7201, and aiding or assisting in

the preparation of false or fraudulent tax returns, in violation

of 26 U.S.C. § 7206(2).”   Mr. Goolkasian’s affidavit is attached

to, and made part of, the application.     Attached to it are lists

of entities that had farming agreements with AMCOR.     The

partnership’s name appears on one of those lists.     Items were

seized pursuant to the warrant, and an employee of respondent’s

prepared a detailed inventory of those items.

     On March 27, 1989, Mr. Davies recorded a telephone call

among himself, Mr. Frame, and Bruce Hochman, a criminal defense

attorney retained by Mr. Frame.    He did so without authorization

or permission from Mr. Goolkasian.      Mr. Goolkasian reviewed the

record of that conversation.   On March 28, 1989, Mr. Davies was

instructed not to record any more conversations with Mr. Hochman.

Mr. Goolkasian informed Mr. Hochman that the conversation of

March 27, 1989, had been recorded.
                                - 18 -

     The investigation of Dodson and McCoy was closed sometime

prior to March 1992, after Dodson and McCoy had pled guilty to

filing false income tax returns.

     Grand Jury Investigation

     In March 1990, the District Director, Laguna Niguel,

California, requested William Shipley, Regional Counsel, Western

Region, to recommend to the Department of Justice (the

Department) that the Department institute a grand jury

investigation into the activities of petitioner, Messrs.

Schreiber and Wright, and two others (but not AMCOR) in

connection with the operation of a fraudulent tax shelter.

Mr. Shipley made that recommendation, and the Department accepted

it; a grand jury investigation was commenced in June 1990 (the

grand jury investigation).

     The joint investigation ended when the grand jury referral

was accepted.   During the course of the grand jury investigation,

the Laguna Niguel Examination Division continued the AMCOR

partnerships examination.

     On March 1, 1993, the Department notified Mr. Shipley that

the Department was declining prosecution of the subjects of the

grand jury investigation.    The letter so notifying Mr. Shipley

stated:   “Although evidence uncovered to date indicates that the

principals of * * * [AMCOR] were involved in the operation of a

fraudulent tax shelter, this office has concluded that two
                               - 19 -

problems are present in this case which will prevent a successful

prosecution of the * * * matter.”    The first problem was the

death of Mr. Schreiber, whose presence the Department thought

vital to a successful prosecution of the other subjects of the

grand jury investigation.    The second problem was the risk of

adverse court rulings on evidentiary questions arising in

connection with evidence resulting from the monitoring of

Mr. Frame.

                               OPINION

I.   The Motion and the Hearing

      The motion is made pursuant to Rules 53, 123, 142(a) and

requests that this case:

      be dismissed, or alternatively, that the Court shift
      the burden of going forward with the evidence, and/or
      suppress evidence illegally and improperly obtained by
      Respondent through pervasive and egregious misconduct,
      which has severely and irreparably prejudiced the Tax
      Matters Partner’s ability to present his case.

      Commencing on October 4, 1999, and ending on November 5,

1999, we held a hearing at which petitioner presented evidence in

support of the relief requested in the motion (the hearing).

      At the close of the hearing, petitioner agreed that his

principal complaints were as follows:

      1.   A civil investigation was carried out in the guise of a
           criminal investigation.

      2.   Conversations subject to the attorney-client privilege
           were unlawfully monitored.
                               - 20 -

      3.   Documents were unlawfully seized pursuant to a defective
           search warrant.

Petitioner further agreed that the harms of which he complains

are (1) prejudice to petitioner in presenting his case and

(2) the additional interest on any deficiency that would result

to petitioner on account of respondent’s causing a delay in

resolving the case.

II.   Petitioner’s Memoranda

      Petitioner filed a post-hearing memorandum in support of the

motion (petitioner’s memorandum) and incorporated into the motion

the memorandum filed March 24, 1995, by the petitioning partners

in support of the 1995 misconduct motion (petitioning partners’

memorandum).    In the introduction to petitioner’s memorandum,

petitioner states:    “The pervasive nature of Respondent’s

misconduct has caused infringements of the TMP’s, AMCOR’s and the

AMCOR’s partnerships’ [including Crop Associates-1986]

constitutional rights”.    Both petitioner’s memorandum and the

petitioning partners’ memorandum complain of “a complex weave of

especially prejudicial illegal and improper acts”.    In each

memorandum, the complaint is followed by a list of actions taken

by respondent and complained of by the author of the memorandum.

The lists are different, and we assume that petitioner no longer
                              - 21 -

relies on the list of actions in the petitioning partners’

memorandum.3   The list in petitioner’s memorandum is as follows:

     1.   Use of fraud, deceit and trickery in order to
          procure evidence for a criminal investigation.

     2.   Misuse of a civil tax examination as a guise to
          secure evidence for use in a criminal tax
          investigation.




     3
        The list in the petitioning partners’ memorandum is as
follows:

     1. Misuse of a civil tax examination as a guise to
     secure evidence for use in a criminal tax
     investigation.

     2. Invasion of privileged attorney-client
     communications through unlawful monitoring of meetings
     and telephone conversations.

     3. Deprivation of access to vital business books and
     records by their seizure and extended retention
     pursuant to a search warrant that was improperly sought
     and wrongfully issued on the basis of material
     misrepresentations of fact made under oath.

     4. Gross negligence in the care and maintenance of the
     seized records while in the Government’s custody so
     that key documents were lost and important computerized
     information rendered useless.

     5. Misrepresentation of the status and duration of a
     related grand jury investigation in a manner that
     seriously impeded the civil tax litigation.

     6. Intimidation of targets of the criminal tax
     investigation with the result that their assistance and
     testimony was unavailable to Petitioners.

     7. Coercion and improper inducement by Government
     agents of witnesses to procure favorable -- and bury
     unfavorable -- testimony.
                               - 22 -

       3.   Invasion of privileged attorney-client
            communications through unlawful monitoring of
            meetings and telephone conversations.

       4.   Deprivation of access to vital business books and
            records by their seizure and extended retention
            pursuant to a search warrant that was improperly
            sought and wrongfully issued on the basis of
            material misrepresentations of fact made under
            oath.

       5.   Misrepresentation of the status and duration of a
            related grand Jury investigation in a manner that
            seriously impeded the civil tax litigation.

       6.   Improper dissemination of grand jury materials.

       7.   Recalcitrance during discovery, resulting in
            abnormal prejudicial delay.

       8.   Obstreperousness and stonewalling during the
            hearing on this matter, causing additional
            unwarranted delay.

       After discussing certain preliminary matters, we shall

address the items in petitioner’s list, keeping in mind

petitioner’s principal complaints and the claimed harms (as

stated at the end of the hearing) as an aid to understanding

petitioner’s list.

III.    Jurisdiction

       A.   Introduction

       Respondent filed a brief in answer to petitioner’s

memorandum (respondent’s brief).    In that brief, respondent asks:

            As a matter of law, does the TMP have standing to
       raise (or rely upon) alleged violations of the
       constitutional rights of third parties (specifically
       AMCOR, its principals, and AMCOR-sponsored partnerships
       (other than Crop Associates-1986)) as the basis for his
       request for sanctions against Respondent?
                                - 23 -

Respondent answers that petitioner has standing only to ask

redress of violations of rights that he holds in his capacity as

TMP and a partner of the partnership.     Essentially, we agree with

respondent.    On the question of standing, see Dixon v.

Commissioner, 90 T.C. 237, 243-244 (1988).     Respondent’s

question, however, suggests a more fundamental issue, viz, the

limits of our subject matter jurisdiction in this case.

     B.     Limited Jurisdiction To Redetermine Partnership Items

     This is a case brought pursuant to section 6226 for the

redetermination of certain partnership items.     Section 6226 is a

part of subchapter C, chapter 63, subtitle F of the Code

(subchapter C).     Subchapter C comprises sections 6221 through

6233.     Subchapter C was added to the Code by the Tax Equity &

Fiscal Responsibility Act of 1982 (TEFRA), Pub. L. 97-248,

sec. 402(a), 96 Stat. 324, 648.     Congress added subchapter C to

the Code for the purpose of changing prior law, under which the

Federal income tax consequences of partnership operations were

determined at the partner level, generally in a separate

proceeding with respect to each partner.     See H. Conf. Rept. 97-

760, at 599 (1982), 1982-2 C.B. 600, 662 (conference report

accompanying H.R. 4961, 97th Cong., 2d Sess. (1982), which, when

enacted, became TEFRA).     In general, subchapter C provides that

the tax treatment of partnership items will be determined at the

partnership level in a unified partnership proceeding rather than
                              - 24 -

in separate proceedings with each partner.   See, e.g., sec. 6221;

H. Conf. Rept. 97-760 (1982), supra at 599, 1982-2 C.B. 662.4

     Our role in a subchapter C proceeding is limited by section

6226(f) to the determination and allocation of partnership items.

Section 6226(f) provides:

          A court with which a petition is filed in
     accordance with this section shall have jurisdiction to
     determine all partnership items of the partnership for
     the partnership taxable year to which the notice of
     final partnership administrative adjustment relates and
     the proper allocation of such items among the partners.

We have no authority under section 6226(f) to determine any

affected item or the tax liability of any partner.5   See, e.g.,

Crop Associates-1986 v. Commissioner, 113 T.C. 198 (1999).     In

Dynamic Energy, Inc. v. Commissioner, 98 T.C. 48 (1992), an

entity level proceeding involving an S corporation, we held that

we lacked jurisdiction in such a proceeding to consider a defense

arising at the shareholder level and personal to the wife of a

shareholder.   We have held similarly in subchapter C proceedings.


     4
        A “partnership item” is any item required to be taken
into account for the partnership’s taxable year to the extent
that the regulations provide that such item is more appropriately
determined at the partnership level rather than at the partner
level. Sec. 6231(a)(3). A “nonpartnership item” is any item
which is not, or is not treated as, a partnership item. See sec.
6231(a)(4). An “affected item” means any item to the extent that
such item is affected by a partnership item. See sec.
6231(a)(5).
     5
        See sec. 6230(a)(2), describing situations in which the
deficiency procedures provided for in subchapter B, chapter 63,
subtitle F of the Code will apply to deficiencies attributable to
affected items.
                               - 25 -

See, e.g., Life Care Communities of America, Ltd. v.

Commissioner, T.C. Memo. 1997-95 (“It is now well settled that

the Tax Court lacks jurisdiction to consider whether a

taxpayer/partner is entitled to innocent spouse relief under

section 6013(e) in the context of partnership level

proceedings.”).    Our jurisdiction under section 6226(f) is to

determine certain partnership items (and related allocation

questions), and, in exercising that jurisdiction, we must be

careful not to consider extraneous claims unrelated to that

limited jurisdiction.

      C.   Conclusion

      Consistent with our limited jurisdiction under section

6226(f), we can consider petitioner’s claims of misconduct that

relate to respondent’s determination (or allocation) of

partnership items of the partnership.    We shall examine how

respondent conducted himself with respect to the partnership, and

not how he conducted himself with respect to any other person,

except to the extent such person was acting for the partnership.

We shall address standing with more particularity as we proceed.

IV.   Court’s Power and Authority

      Having determined that the claims that we can consider are

limited by our subject matter jurisdiction, we must determine

whether we have the power and authority to provide the relief

requested by petitioner.
                              - 26 -

     Petitioner asks the Court to use its inherent power and

authority to regulate and supervise proceedings before it so as

to insure the integrity of its processes.   See Freytag v.

Commissioner, 501 U.S. 868, 891 (1991); Chambers v. NASC0, Inc.,

501 U.S. 32, 43-46 (1991).   The Court’s inherent power extends to

regulate both conduct before it and conduct beyond its confines.

See Chambers v. NASCO, Inc., supra at 44.   The Court has

recognized its authority to maintain the integrity of its

proceedings and its ability to provide relief for a party’s

misconduct.   See, e.g., Dixon v. Commissioner, T.C. Memo. 2000-

116 (imposing additional sanctions, some on the basis of inherent

power); Dixon v. Commissioner, T.C. Memo. 1999-101; CMEM, Inc. v.

Commissioner, T.C. Memo. 1991-467.

V.   Burden of Proof

      Petitioner has the burden of establishing the allegations of

illegal and improper acts by respondent that are the basis of the

motion.   See Rakas v. Illinois, 439 U.S. 128, 130 n.1 (1978)

(citing Simmons v. United States, 390 U.S. 377, 389-390 (1968)

(“The proponent of a motion to suppress has the burden of

establishing that his own Fourth Amendment rights were violated

by the challenged search or seizure.”)).
                              - 27 -

VI.   “Invasion of privileged attorney-client communications
       through unlawful monitoring of meetings and telephone
       conversations.”

      We dispose of this complaint first because, for the most

part, it deals with a matter already disposed of by the Court.

      In the motion, petitioner states:   “Respondent engaged in

illegal monitoring of attorney-client communications, which

conversations were protected by the joint defense privilege.”      In

petitioner’s memorandum, petitioner states:

      On several occasions in this case, the Respondent
      utilized Wendell Davies -- an attorney representing
      certain farmers who had contracted with AMCOR
      partnerships -- as a confidential informant (ultimately
      paid) to engage in monitored telephone conversations or
      meetings with Ted Frame, an attorney representing
      AMCOR, its principals and employees, and AMCOR
      partnerships.

Although petitioner is not specific about the “several occasions”

he has in mind, the focus of petitioner’s complaint with respect

to conversations participated in by Mr. Frame appears to be the

conversations monitored and recorded by Mr. Goolkasian on

November 14, December 8, and December 9, 1988 (the three

conversations).   With respect to the three conversations,

petitioner has failed to establish any attorney-client privilege

including joint defense privileges, or the application of the so-

called “work product” doctrine.   See Hickman v. Taylor, 329 U.S.

495 (1947).

      Indeed, petitioner has failed to prove that Mr. Frame was

the recipient of any privileged communications with respect to
                               - 28 -

the partnership.   Mr. Frame testified that he had no written

agreement with the partnership to perform legal services but only

an oral agreement to “perform whatever legal services might be

required” (which oral agreement he had with all of the AMCOR-

sponsored partnerships).    He misidentified “AMCOR or an AMCOR

affiliate” as the general partner of the partnership with whom he

made that oral agreement.    He could not recall any services that

he had performed for the partnership or whether he billed it for

any services.   Besides failing to prove the privileged or

otherwise protected nature of the three conversations, petitioner

has failed to prove the communication of any privileged

information from the partnership to Mr. Frame or that, with

respect to the partnership, Mr. Frame ever produced any material

subject to the work product doctrine.

     Petitioner also complains with respect to one or more

conversations on or about March 27, 1989, involving Mr. Hochman

(a criminal defense attorney retained by Mr. Frame), Mr. Frame

and Mr. Davies that were monitored or recorded by Mr. Davies.

Those conversations were monitored and recorded without the

permission or authorization of Mr. Goolkasian.    Petitioner has

failed to prove that the partnership enjoyed any privilege or

other protected status with respect to those conversations.     In

any event, Mr. Goolkasian informed Mr. Hochman of Mr. Davies’
                               - 29 -

actions, and petitioner has failed to demonstrate any harm to the

partnership on account of such recording.

       Petitioner’s complaint with respect to respondent’s

monitoring or recording of conversations fails to establish any

ground on which to base any sanction of respondent in this case.

VII.    "Use of fraud, deceit and trickery in order to procure
         evidence for a criminal investigation.”

       A.   Introduction

       In the motion, petitioner claims:

            The Respondent’s civil examination of the AMCOR
       partnerships began in May 1988. Although a concurrent
       criminal investigation of the partnerships was ongoing,
       the Respondent’s agents failed to notify AMCOR or its
       general partners. Moreover, during the time the two
       investigations were proceeding concurrently, civil
       agents, acting as undercover criminal investigators,
       collected thousands of pages of documents from the
       AMCOR partnerships. These are the very documents
       Respondent wishes to introduce as evidence during the
       trial of this matter.

Petitioner demands:

            Documents voluntarily disclosed to Respondent’s
       civil examination agents during the time such agents
       were acting as undercover criminal agents, should be
       suppressed. United States v. Tweel, 550 F.2d 297, 299
       (5th Cir. 1977). Information voluntarily produced by a
       taxpayer cooperating with what he believes to be a
       civil investigation must be suppressed if he was misled
       and the investigation really was criminal. Id.

In petitioner’s memorandum, he states:

       This case involves a clandestine criminal investigation
       supported by civil agents, with the specific purpose of
       obtaining evidence of criminal and civil fraud. The
       result, however, was that Respondent illegally acquired
       substantial volumes of documents, interviews and other
                              - 30 -

     evidentiary materials he would not have otherwise
     obtained.

     The gravamen of petitioner’s complaint appears to be that,

had petitioner (or any other partner) been aware that a criminal

investigation was underway, no one representing the partnership

would have cooperated in a civil examination of the partnership.

Petitioner equates respondent’s silence with fraud, deceit, and

trickery.   Petitioner reasons that respondent obtained evidence

by such means from the partnership, and such evidence must be

suppressed in this proceeding.

     B.   Grounds for Suppression of Evidence

     Respondent may not develop a criminal investigation under

the auspices of a civil examination.   See, e.g., United States v.

Grunewald, 987 F.2d 531, 534 (8th Cir. 1993).   Nevertheless, he

may pursue civil and criminal investigations either

simultaneously or successively.   See United States v. Kordel, 397

U.S. 1, 11 (1970); Standard Sanitary Manufacturing Co. v. United

States, 226 U.S. 20, 52 (1912).   Respondent must be careful,

however, not to represent to a taxpayer that an investigation of

the taxpayer is routine when, in fact, it is a criminal

investigation.   In a criminal case, which this is not,

misrepresentations of that sort may give a court cause to

suppress evidence resulting from the investigation because it was

obtained in violation of the taxpayer’s rights under the Fourth

or Fifth Amendments to the Constitution.   See, e.g., United
                              - 31 -

States v. McKee, 192 F.3d 535, 542 (6th Cir. 1999); United States

v. Peters, 153 F.3d 445, 451 (7th Cir. 1998) (“A consensual

search is unreasonable under the Fourth Amendment or violative of

due process under the Fifth Amendment if the consent was induced

by fraud, deceit, trickery or misrepresentation by the revenue

agent.” (Fn. ref. omitted.)); United States v. Grunewald, supra

at 534; United States v. Tweel, 550 F.2d 297, 299 (5th Cir.

1977).

     We have not stated a rule precluding the suppression of

evidence in a civil case on account of violations of a person’s

Fourth Amendment rights.   See Jones v. Commissioner, 97 T.C. 7,

27 n.8 (1991).   In Jones, the taxpayers claimed that the

Commissioner’s agents violated their constitutional rights by

gathering evidence during a criminal investigation that was

conducted under the guise of a civil examination.    See id. at 26.

The taxpayers argued that, but for the conduct of such agents,

they would not have provided certain evidence that was

subsequently used in a criminal prosecution of them and in

determining deficiencies in tax.   See id.    We agreed with the

taxpayers that they had shown inappropriate or reprehensible

activities by the Commissioner’s agents.     See id. at 29.   We

found, however, that the alleged violations occurred before any

deficiency had been determined and that any statements and

documents given to the Commissioner were given with the knowledge
                              - 32 -

and consent that they might be used against the taxpayers in a

civil tax controversy.   See id. at 27.   We considered the cost to

the Court’s truth-finding function of suppressing the documents

and evidence in question and concluded: “This cost is not

warranted here due to factors of remoteness and unsuitability of

the sanction as it relates to the violation of the rights and the

use of the fruits of such violation.”     Id.

     C.   Discussion

     For a taxpayer to prevail in his claim that the Commissioner

violated his Fourth Amendment rights by obtaining evidence by

fraud, trickery, or deceit, the taxpayer must show an affirmative

act of misrepresentation by the Commissioner.    See United States

v. McKee, supra; United States v. Peters, supra; Jones v.

Commissioner, supra at 28.6   He must also show some resulting

prejudice to his rights, see United States v. Grunewald, supra at

534, and that evidence actually was obtained as a result of the

alleged deception; see United States v. McKee, supra at 542.

Petitioner bears the burden of proof, see supra sec. V., and, as

we said in Jones v. Commissioner, supra at 28:    “To prevail,

petitioners must show by clear and convincing evidence the fraud


     6
        Petitioner asks us to suppress documents voluntarily
disclosed to respondent. He does not appear to be making a Fifth
Amendment claim with respect to those documents. In any event,
petitioner has no Fifth Amendment privilege to protect against
the compelled production of incriminating documents that have
been disclosed voluntarily to respondent and are in respondent’s
possession. See Fisher v. United States, 425 U.S. 391 (1976).
                               - 33 -

or deceit on the part of the IRS."      (Emphasis added.)   Petitioner

has failed to make the requisite showings.

     It is true that, by the FPAA, respondent made adjustments to

the 1986 partnership return.   Undoubtedly, some examination of

the 1986 partnership return preceded the FPAA.      Nevertheless,

petitioner has failed to prove that, in connection with that

examination, respondent misrepresented anything to him or to

anyone else.   Revenue Agent Tadlock commenced an examination of

certain AMCOR-sponsored partnerships in 1987 (the AMCOR

partnerships examination).    He continued that examination through

July 1988, when his participation ended, and the examination was

continued by Revenue Agent Gaither, sporadically, until January

1990.   Petitioner has failed to prove that the 1986 partnership

return was the subject of either agent’s examination.       He has

failed to prove that Ms. Gaither obtained any documents relating

to the 1986 partnership return on her visit to AMCOR commencing

on October 17, 1988.   He has failed to prove that the 1986

partnership return was the subject of the AMCOR corporate

examination carried on by Revenue Agent Capobianco.      Indeed,

petitioner has failed to prove even the date on which the

examination of the 1986 partnership return commenced or who

conducted that examination.

     Even assuming some misrepresentation, petitioner has failed

to show any prejudice to the partnership or that any evidence
                              - 34 -

actually was obtained pursuant to that misrepresentation.

Petitioner claims that, as a result of respondent’s concealment

of his criminal investigation, respondent was able to obtain

“putative extensions” of the statute of limitations.   We have

found that the 1986 partnership return (a calendar-year return)

was timely made and that the FPAA was dated (and, we assume,

mailed) on March 14, 1990.   On the face of it, respondent had no

need of any extension of the period of limitations, see section

6229(a), (d), and, in any event, petitioner has failed to prove

that any agreement to extend the section 6229(a) period was

entered into by any partner or any other person with authority to

bind the partnership.   See sec. 6229(b).7




     7
        Petitioner may have in mind agreements to extend the sec.
6229(a) period of limitations entered into by partners of other
partnerships sponsored by AMCOR. Throughout the course of
petitioner’s memoranda, petitioner fails clearly to relate his
complaints to the partnership or distinguish between harms
alleged to have been suffered by the partnership and harms
suffered by AMCOR, its principals, or the remaining AMCOR
sponsored partnerships. Respondent and the tax matters partners
in certain related cases have stipulated that they will be bound
in those cases by our order on the motion. During the course of
the hearing, we cautioned petitioner that the hearing concerned
only the motion, which pertained only to the partnership.
Respondent opposed the motion, and participated in the hearing,
on the basis that the motion concerned only the partnership. As
we said supra sec. III., we shall examine how respondent
conducted himself with respect to the partnership and not how he
conducted himself with respect to any other person, except to the
extent such person was acting for the partnership.
                                - 35 -

     D.    Conclusion

     Petitioner’s complaint with respect to respondent’s use of

fraud, deceit, and trickery in order to procure evidence for a

criminal investigation fails to establish any ground on which to

base any sanction of respondent in this case.

VIII.     "Misuse of a civil tax examination as a guise to secure
           evidence for use in a criminal tax investigation."

     A.     Introduction

     In petitioner’s memorandum, he states:

          Even if Respondent’s misconduct is placed in its
     most favorable light, the conclusion must be reached
     that the civil examination was used as a guise to
     obtain evidence for the use in the ongoing criminal
     investigation. The Respondent, however, may not
     develop a criminal investigation under the auspices of
     a civil audit. United States v. Grunewald, 987 F.2d
     531, 534 (8th Cir. 1992). [Fn. ref. omitted.]

          Moreover, the policy is stated clearly in the
     Internal Revenue Manual (“IRM”);

             [T]he Service should not attempt to use a
             civil examination to develop a criminal tax
             investigation. If a criminal investigation
             is being developed with regard to a taxpayer,
             the Service must respect the taxpayer’s
             rights and follow Manual instructions
             pertaining thereto. Therefore, under no
             circumstances will these procedures be used
             to develop a criminal tax case under the
             guise of a civil examination.

     IRM § 9311.83(1) (Apr. 8, 1985).

             As this Court observed in Jones:

             Any attempt to conduct a criminal
             investigation under the guise of a civil
             examination would have a chilling effect upon
                              - 36 -

           the normal demeanor of the parties in civil
           examinations.

     97 T.C. at 29 (emphasis added).

          Here, the evidence demonstrating the use of a
     civil tax examination as a means to gather information
     for criminal investigative purposes is abundant.

     That complaint is distinguishable from the immediately

preceding complaint in that petitioner is complaining of

respondent’s methods for gathering evidence for use in a criminal

investigation rather than for use in a civil examination.

     B.   Background

     What we said above, in the first paragraph of section

VII.B., is equally applicable here.    Also, 2 Audit, Internal

Revenue Manual (CCH) section 4565.21, at 14,382, provides that,

if an employee of respondent’s conducting a civil examination of

a taxpayer comes across a firm indication of fraud on the part of

the taxpayer, she must suspend her examination so that an

evaluation can be made as to whether the case is appropriate for

criminal investigation.8   Several courts have relied on the “firm

indications of fraud” rule of 2, Audit, Internal Revenue Manual

(CCH) sec. 4565.21(2) as an appropriate benchmark for determining


     8
        The Court of Appeals for the Sixth Circuit has stated:
“compliance with § 4565.21 is mandated by the Constitution.”
United States v. McKee, 192 F.3d 535, 542 (6th Cir. 1999);
accord Grunewald v. Commissioner, 897 F.2d 531, 534 (8th Cir.
1993). But see Groder v. United States, 816 F.2d 139, 142 (8th
Cir. 1987) (classifying Internal Revenue Manual sec. 4565.21 as
essentially a procedural rule conferring “no substantive rights
or privileges upon taxpayers”).
                                - 37 -

whether respondent has attempted to conduct a criminal

investigation under the guise of a civil examination.      See United

States v. Peters, 153 F.3d at 452 (and cases cited therein).       A

firm indication of fraud is different from an initial indication

that fraud exists, and it is more than a mere suspicion of fraud.

See, e.g., United States v. Peters, supra at 455-456.      The

determination of a firm indication of fraud is a factual

determination that can only be determined on a case-by-case

basis.    See id. at 456.   Moreover, only the victim of conduct

improper under the Fourth Amendment has standing to challenge

such conduct by seeking suppression of the evidence obtained

under the exclusionary rule.    See United States v. Payner, 447

U.S. 727, 731 (1980).   Nor does a Federal court’s inherent

supervisory power authorize the court to suppress otherwise

admissible evidence on the ground that it was seized unlawfully

from a third party not before the court.     Id. at 735.

     C.   Discussion

     Petitioner has failed to prove the particulars of

respondent’s examination with respect to the 1986 partnership

return.   See supra sec. VII.    During his investigation of Dodson

and McCoy, Special Agent Goolkasian came to believe that there

were one or more tax fraud conspiracies involving, variously, as

conspirators, Dodson and McCoy, Mr. Frame, Mr. Jones, petitioner,

Mr. Wright, Mr. Schreiber, and AMCOR.    On October 26, 1988, the
                              - 38 -

fraud referral was made, referring AMCOR to respondent’s CID for

a criminal fraud investigation.   In early 1989, Special Agent

Watson accepted the fraud referral with respect to Mr. Schreiber,

who became the target of a criminal investigation by Special

Agent Watson.   Subsequently, Special Agent Watson and personnel

from the Laguna Niguel Examination Division commenced a joint

investigation into AMCOR, its principals, and the AMCOR-sponsored

partnerships’ tax shelter activities.   On August 29, 1989,

petitioner and Mr. Wright became subjects of Special Agent

Watson’s investigation.

     Petitioner has failed to prove that, in the course of

respondent’s examination of the 1986 partnership return,

respondent intended to obtain or, indeed, obtained any

information for the purposes of any criminal investigation.    See

supra sec. VII.C. (petitioner has failed to prove any details of

the examination of the 1986 partnership return).

     D.   Conclusion

     Petitioner’s complaint with respect to respondent’s alleged

misuse of a civil tax examination as a guise to secure evidence

for use in a criminal tax investigation fails to establish any

ground on which to base any sanction of respondent in this case.
                               - 39 -

IX.   "Deprivation of access to vital business books and records
       by their seizure and extended retention pursuant to a
       search warrant that was improperly sought and wrongfully
       issued on the basis of material misrepresentations of fact
       made under oath.”

      In the motion, petitioner avers:   “Special Agent Goolkasian

committed perjury in his affidavit in support of the March 21,

1989, search warrant for the books and records of the AMCOR

partnerships.”    Petitioner claims that, in the application (for

the warrant), Mr. Goolkasian misrepresented that books and

records of AMCOR were concealed.    In petitioner’s memorandum, he

broadens his complaint:    “The seeking of a search warrant in this

situation was not to fulfill any legitimate purpose but, rather,

to serve Mr. Goolkasian’s objective of conducting an improper

general search and coercing the targets of the criminal

investigation.”    Petitioner particularizes the harm he claims to

have suffered:    “By improperly seizing these business records,

Respondent denied AMCOR and the TMP effective access, severely

prejudicing the TMP in his ability to timely and fully prepare

his cases.”

      Petitioner argues his standing to make a Fourth Amendment

claim with respect to the execution and consequences of the

warrant:   “The Respondent’s blatant violations of the TMP’s,

AMCOR’s and the AMCOR partnerships, including Crop Associates-86,

Fourth Amendment rights, moreover, gives TMP standing on behalf

of Crop Associates-86.”    In support of that proposition,
                              - 40 -

petitioner cites Rakas v. Illinois, 439 U.S. at 142 (person need

not have a recognized property interest in a premises in order to

claim the protection of the Fourth Amendment with respect to use

of the premises).

     Petitioner does not have standing to raise Fourth Amendment

claims for a third party.   See United States v. Payner, supra at

731 (“a court may not exclude evidence under the Fourth Amendment

unless it finds that an unlawful search or seizure violated the

defendant’s own constitutional rights.” (Emphasis added.)); Rakas

v. Illinois, supra at 133-134 (“Fourth Amendment rights are

personal rights which * * * may not be vicariously asserted.”

(quoting Alderman v. United States, 394 U.S. 165, 174 (1969)).

The legality of a search or seizure may be challenged only by one

who has a legitimate expectation of privacy in the items seized

or the area searched.   See United States v. Padilla, 508 U.S. 77,

82 (1993) (per curiam); United States v. Sarkisian, 197 F.3d 966

(1986) (9th Cir. 1999).   On brief, petitioner states:

“[R]espondent’s violations were committed against the targets in

their capacities as representatives of Crop Associates - 1986 and

are, therefore, claims of the petitioner/parties.”   Petitioner is

making a claim on behalf of the partnership.9   We assume that a

partnership has standing to raise a Fourth Amendment claim with


     9
        We do not consider any Fourth Amendment claim that
petitioner may have separate and apart from the partnership’s
claim.
                                - 41 -

regard to partnership property.    See, e.g., In re Subpoena Duces

Tecum, 81 F. Supp. 418 (N.D. Cal. 1948) (partnership was able to

claim Fourth Amendment rights); cf. Fleming v. Montgomery Ward &

Co., 114 F.2d 384, 387 (7th Cir. 1940) (“corporation is entitled

* * * to the protection of the Fourth Amendment against

unreasonable searches and seizures of its papers.”).    The

expectation of privacy in a commercial setting is less than in a

residential setting.    See Minnesota v. Carter, 525 U.S. 83, 89

(1998); New York v. Burger, 482 U.S. 691, 700 (1987) (the

“expectation of privacy in commercial premises * * * is different

from, and indeed less than, a similar expectation in an

individual’s home.”).   Petitioner has not established that the

partnership had any expectation of privacy with respect to

AMCOR’s premises, let alone a legitimate expectation.    See United

States v. Padilla, supra.    As a result, petitioner has not

established that he, on behalf of the partnership, has Fourth

Amendment standing to challenge the search of AMCOR’s premises.

     In any event, petitioner has failed to prove that any

partnership books and records were seized pursuant to the

warrant.   Rule 41 of the Federal Rules of Criminal Procedure

addresses search and seizure.     Fed. R. Crim. P. 41(d) provides:

       (d) Execution and Return With Inventory. The officer
     taking property under the warrant shall give to the
     person from whom or from whose premises the property
     was taken a copy of the warrant and a receipt for the
     property taken or shall leave the copy and receipt at
     the place from which the property was taken. The
                              - 42 -

     return shall be made promptly and shall be accompanied
     by a written inventory of any property taken. The
     inventory shall be made in the presence of the
     applicant for the warrant and the person from whose
     possession or premises the property was taken, if they
     are present, or in the presence of at least one
     credible person other than the applicant for the
     warrant or the person from whose possession or premises
     the property was taken, and shall be verified by the
     officer. The federal magistrate judge shall upon
     request deliver a copy of the inventory to the person
     from whom or from whose premises the property was taken
     and to the applicant for the warrant.

An employee of respondent’s made a detailed inventory of the

items seized pursuant to the warrant (the inventory).   Fed. R.

Crim. P. 41(d) requires that, upon request, the Federal

magistrate shall deliver a copy of such inventory to the person

from whom or from whose premises the property was taken.   We

assume that person to be AMCOR, with whom petitioner was closely

related (petitioner describes himself as an “AMCOR principal”).

On brief, petitioner states that the inventory was filed under

seal.   Even if that were so, petitioner has failed to show any

effort to unseal the inventory and produce it in support of

petitioner’s claim that partnership books and records were seized

pursuant to the warrant.   Petitioner does not argue that the

inventory would fail to show whether or not partnership books and

records were seized pursuant to the warrant.   Petitioner’s

failure to produce the inventory or any other evidence that

partnership books and records were seized pursuant to the warrant

leads to the inference that either such evidence does not exist
                              - 43 -

or would be negative to petitioner.    Wichita Terminal Elevator

Co. v. Commissioner, 6 T.C. 1158, 1165 (1946)(“the failure of a

party to introduce evidence within his possession and which, if

true, would be favorable to him, gives rise to the presumption

that if produced it would be unfavorable”), affd. 162 F.2d 513

(10th Cir. 1947).   We find that no partnership books and records

were seized pursuant to the warrant.   Petitioner has failed to

show how, on account of the execution of the warrant and the

retention of any items seized pursuant to the warrant, he has

been disadvantaged in prosecuting the petition in this case.

     Petitioner’s complaint with respect to respondent’s alleged

seizure and extended retention of vital business books and

records pursuant to an illegal search warrant fails to establish

any ground on which to base any sanction of respondent in this

case.

X.   “Misrepresentation of the status and duration of a related
      grand jury investigation in a manner that seriously impeded
      the civil tax litigation.”

     In June 1990, acting on a recommendation of respondent, the

Department of Justice (the Department) commenced a grand jury

investigation of petitioner, Messrs. Schreiber and Wright, and

two others in connection with the operation of a fraudulent tax

shelter (the grand jury investigation).   On March 1, 1993, the

Department declined prosecution of the subjects of the grand jury

investigation for the reasons set forth in our findings of fact.
                              - 44 -

In petitioner’s memorandum, petitioner avers that, because of

inactivity, “for all intent and purpose”, the grand jury

investigation terminated on September 1, 1991.    Petitioner

complains:

     Thus, by withholding the fact of the termination of the
     grand jury’s investigation, the government delayed the
     progress of these civil proceedings for over two years;
     AMCOR’s seized documents remained under lock and key;
     and TMP was denied access to information possessed by
     AMCOR’s principals who, unwittingly, believed they were
     still under criminal investigation and feared,
     appropriately, waiving their rights against self-
     incrimination.

                      *   *   *   *   *   *   *

          Most importantly, but for the delay, two central
     witnesses for TMP who are now dead would have been
     available. George Schreiber, the general partners
     [sic] who had overall responsibility for the
     partnerships’ farming operations, and who was a target
     of the grand jury investigation, died in August, 1991.
     * * * Carl Hansen, an employee of AMCOR who was
     directly and significantly involved in the farming
     operations, died in February, 1993. * * *

As a remedy, petitioner asks that the case be dismissed.

     Petitioner bases his averment that the grand jury

investigation terminated on September 1, 1991, on two proposed

findings of fact:10



     10
        Those are petitioner’s proposed findings 85 and 86.
Petitioner refers to proposed findings 86 and 87; 87 is as
follows: “By June 1, 1991, Exam’s administrative files were
transferred to the Office of District Counsel, Laguna Niguel, and
the AMCOR Civil Tax Force headed by Group Manager Silverman was
terminated." (Ref. to record omitted.) We assume that the
reference to proposed finding 87 was supposed to be to proposed
finding 85.
                               - 45 -

     September 1, 1991, was the last time evidence was
     presented to the grand jury investigating the
     principals of AMCOR. [Ref. to record omitted.]

     Between September, 1991, and March 1, 1993, there was
     no communication between the respondent and the
     Department of Justice on the issue of whether the
     criminal cases would be prosecuted; this was an
     abnormally long passage of time. [Ref. to record
     omitted.]

Petitioner offers the testimony of William Shipley, Regional

Counsel, Western Region, in support of the two proposed findings.

Mr. Shipley did not testify as to the date of the last meeting of

the grand jury, and he simply said that he was unaware of any

grand jury activity after September 1991.    Petitioner has failed

to show that Mr. Shipley would have been privy to the

Department’s progress with the grand jury.    Further, petitioner’s

references in support of his second proposed finding do not

support such a finding as to a lack of communication.

Mr. Shipley did testify that more than 1 year passed from

respondent’s submission of material to the Department and the

Department’s response.    He could not, however, explain the

reasons for that delay.   Petitioner has failed to prove that the

grand jury investigation terminated on September 1, 1991.      He has

failed to prove that there was undue delay in terminating the

grand jury.   Moreover, petitioner has failed to prove that the

grand jury investigation was unfounded.    The testimony of

respondent’s agents, in particular, George Martin, and Steve

Sterquell, leads us to believe that respondent’s suspicions of
                              - 46 -

fraud and the Department’s presentation to a grand jury were well

founded, no matter what the outcome.

      Moreover, we fail to see any prejudice in connection with

Mr. Schreiber’s death in August 1991, 1 month before petitioner

claims the grand jury investigation ended.     Also, although

petitioner proposes as a fact that Mr. Hansen is dead, he

provided no reference to any evidence in support of that proposed

finding, nor did he propose a finding that Mr. Hansen was even a

subject of the grand jury investigation.   Finally, petitioner

alleges that the grand jury investigation deprived petitioner of

access to items seized pursuant to the warrant.     Petitioner has

failed to prove that any of those items seized were the

partnership’s books and records.

      Petitioner’s complaint with respect to respondent’s alleged

misrepresentation of the status and duration of a related grand

jury investigation fails to establish any ground on which to base

any sanction of respondent in this case.

XI.   "Improper dissemination of grand jury materials."

      In petitioner’s memorandum, he states:    “Because of

Respondent’s attorney’s laxity, grand jury documents were

disseminated to unauthorized persons, including attorney-members

of the AMCOR Litigation Team and Special Agent Goolkasian.”

Petitioner proposes the following finding of fact:

      The documents which were improperly disclosed to the
      Respondent in violation of Rule 6(e) of the Federal
                              - 47 -

     Rules of Criminal Procedure included, Department of
     Justice attorney's review notes and letters, agreements
     executed by the AMCOR partnerships, letters, promissory
     notes, leases, a two-page letter to William K. Shipley,
     Deputy Regional Counsel, Internal Revenue Service, from
     Stanley F. Krysa, Director of the Tax Division's
     Criminal Enforcement Section, dated March 1, 1993 (EX
     17-P) and fourteen pages of an internal Department of
     Justice Tax Division Memorandum ("DOJ Memo") prepared
     by Ronald A. Cimino, Stanley F. Krysa and James A.
     Bruton. (EX 90-P)

     Rule 6(e) of the Federal Rules of Criminal Procedure (Fed.

R. Crim. P. 6(e)) sets forth the general requirement of secrecy

for grand jury proceedings.   Where respondent has obtained and

used grand jury materials in violation of Fed. R. Crim. P. 6(e),

the Court in one instance has sanctioned respondent.     Cohen v.

Commissioner,42 T.C.M. (CCH) 312, 1981 T.C.M. (P-H) par. 81,901

(exclusion of certain evidence and shifting burden of going

forward with evidence).   We did so where such sanctions were

appropriate as a deterrent to future unlawful conduct.    Compare

Cohen v. Commissioner, id., with Kluger v. Commissioner, 83 T.C.

309 (1984) (suppression of materials inappropriate when obtained

in good faith regardless of whether Fed. R. Crim. P. 6(e) order

was proper).

     In our findings of fact, we have described the motion for

sanctions, made by the petitioning partners on July 22, 1994.

The petitioning partners moved for sanctions based, in part, on a

claim of breaches of grand jury secrecy.   We denied the motion

for sanctions.   In doing so, we stated that, except with respect
                               - 48 -

to the two items identified in petitioner’s proposed finding of

fact as Exhibit 17-P and the Department of Justice memorandum, we

were not convinced that any violations of Fed. R. Crim. P. 6(e)

had occurred and, even if they did, the petitioning partners had

failed to link such violations to the matters placed in issue in

these cases.   We concluded:   “On the facts before us, we do not

think that exclusion of evidence or dismissal of the cases would

serve the interests of justice.”   Exhibit 17-P and the Department

of Justice memorandum (and certain other items) were the subject

of Ballas v. United States (In re Grand Jury Proceedings), 62

F.3d 1175 (9th Cir. 1995), described supra note 2.    In Ballas,

the Court of Appeals for the Ninth Circuit did not disturb the

holding of the District Court “that only isolated and technical

instances of improper disclosure had occurred.”

     We are unsure whether petitioner is bringing to our

attention any items that were not previously considered by us in

addressing the motion for sanctions or by the Court of Appeals

for the Ninth Circuit in Ballas.    In any event, petitioner has

failed to show any link between any Fed. R. Crim. P. 6(e)

violations and the partnership items at issue in this case.   In

particular, he has failed to show that any grand jury materials

were improperly relied on by respondent in preparation for the

trial in this case.
                                - 49 -

       Petitioner’s complaint with respect to respondent’s alleged

improper dissemination of grand jury materials fails to establish

any ground on which to base any sanction of respondent in this

case.

XII.     ”Recalcitrance during discovery, resulting in abnormal
          prejudicial delay” and “Obstreperousness and stonewalling
          during the hearing of this matter, causing additional
          unwarranted delay, court time and costs.”

        In petitioner’s memorandum, he states:

             Respondent’s counsel throughout the discovery
        stage of these proceedings had repeatedly attempted to
        prevent the TMP from discovering the full extent of
        Respondent’s misconduct. Later, Respondent attempted
        to thwart the TMP, in presenting the misconduct to the
        Court.

             From June 1990, when the first Tax Court petitions
        were filed, to the middle of 1994, Respondent failed to
        comply with discovery requests for answers to
        interrogatories and requests for documents, eventually
        resulting in sanctions being imposed. (Finding 147.)

             Respondent’s deliberate attempts to obstruct TMP
        from learning the truth of his agent’s misconduct
        carried over to an attempt to hamper TMP’s presentation
        of the misconduct in the hearing of this motion.
        Respondent refused to stipulate to facts presented to
        him, which were proven during the hearing, causing
        further needless trial time and further expense to the
        TMP.

             Then, in the hearing, Respondent allowed false and
        misleading testimony to be introduced and used as the
        court’s basis for rulings. (Finding 148.)

        Petitioner’s argument in support of his final two complaints

contains a hodgepodge of claims, some of which we have previously

disposed of and the remainder of which are meritless.
                               - 50 -

       Petitioner first complains of respondent’s attempts to

prevent or thwart petitioner’s discovery.    Petitioner has failed

to support that complaint with any proposed findings of fact.

Petitioner next complains of respondent’s failure to comply with

requests for discovery from June 1990 through the middle of 1994.

By the motion for sanctions, on July 22, 1994, the petitioning

partners moved for sanctions on account of alleged discovery

abuses and violations by respondent.    We denied the motion for

sanctions in its entirety.    Petitioner’s proposed finding of fact

in support of this claim does not bring to our attention anything

new.    Petitioner’s complaints that respondent hampered

petitioner’s presentation in the hearing and failed to stipulate

facts in anticipation of the hearing are also unsupported by the

record.

       Petitioner’s final claim, that, during the hearing,

respondent introduced false and misleading testimony, is

supported by the following proposed finding of fact:    “Respondent

allowed false and misleading testimony from Sterquell to be

introduced.”    In support of that proposed finding of fact,

petitioner’s only reference to the record is a reference to

petitioner’s motion, made during the hearing, to strike testimony

(of Mr. Sterquell) and reconsider ruling that privilege was

waived (motion to strike).    We denied the motion to strike.
                               - 51 -

We did so, in part, on the basis that, if Mr. Sterquell’s

testimony were false, then it was petitioner’s task to impeach

Mr. Sterquell.   We found that petitioner had an adequate

opportunity to impeach Mr. Sterquell, by cross-examination or

otherwise.    We concluded our order denying the motion to strike

by rejecting petitioner’s broad claim of misconduct by

respondent.   Petitioner has failed to show any misconduct by

respondent in connection with the testimony of Mr. Sterquell.

     Petitioner’s complaints with respect to respondent’s alleged

discovery abuses or conduct during the hearing fail to establish

any ground on which to base any sanction of respondent in this

case.   Indeed, it is appropriate to repeat here the remark we

made in the course of the trial on the merits in this case, which

followed the hearing.   In our order dated January 7, 2000, we

stated:

          Petitioners also make various claims concerning
     “stonewalling” by respondent. Petitioners have made
     similar claims throughout this litigation, since the
     appearance of petitioners’ present counsel. In our
     order of December 9, 1999, we rejected petitioners’
     characterization of respondent’s behavior in this case
     as “stonewalling”. Indeed, we stated: “It is
     petitioners who have repeatedly asked, both formally
     and informally, for continuances.” Again, we reject
     petitioners’ characterization of respondent’s behavior
     as stonewalling. Indeed, petitioners’ claim of
     respondent’s tardy response, discussed above, seems to
     us to have such little merit that we caution
     petitioners’ counsel to be aware of section 6673(a)(2)
     (“Counsel’s liability for excessive costs.”).

XIII.   Conclusion
                               - 52 -

     We have rejected every ground set forth by petitioner in

support of the motion.    We do not find that respondent’s actions

during the course of his examination of the 1986 partnership

return or during the course of this case prejudiced petitioner in

presenting his case.    With respect to respondent’s examination of

the 1986 partnership return, respondent issued the FPAA within

the statutory period.    We have set forth in detail the major

procedural steps of this case from the petition to the motion.

The initial delay was on respondent’s motion, but the petitioning

partners were also the authors of motions to continue or motions

that otherwise delayed the proceedings.    There have been numerous

participating partners during the intervening 10 years, and

petitioner waited until May 1999 to ask for leave to intervene.11

Blame (if any) for the time it took to proceed to the present

posture cannot be laid only at the feet of respondent.

     Petitioner also claims that the delay will cost him

additional interest, which we should abate.    In Dixon v.

Commissioner, T.C. Memo. 1999-101, the Court denied time-

sensitive additions to tax for negligence under sections

6653(a)(2) and 6653(a)(1)(B) and increased interest under section


     11
        Petitioner says that he could not participate in this
proceeding during the time he was under criminal investigation.
The grand jury investigating petitioner concluded by Mar. 1,
1993. In his motion to intervene, petitioner claims that,
thereafter, he believed that the interests of the partners was
being adequately represented by counsel for the petitioning and
participating partners.
                                - 53 -

6621(c) as a sanction against the IRS for its district counsel’s

misconduct in the trial of the test cases.    The Court’s sanction

was based on its finding that the IRS’ misconduct in the trial of

the test cases had caused a substantial delay in resolution of

the cases.   Id.    In the current case, there are no time-sensitive

additions to tax or increased interest at issue.    A change in the

tax liability of a partner to reflect properly the treatment of a

partnership item under subchapter C is made through a

computational adjustment.    See sec. 6231(a)(6).   A computational

adjustment includes any interest due with respect to any

underpayment attributable to adjustments to reflect properly the

treatment of partnership items.    See sec. 301.6231(a)(6)-1T(b),

Temporary Proced. & Admin. Regs., 52 Fed. Reg. 6790, 6791

(March 5, 1987).    Such interest, however, is not a partnership

item.   See sec. 301.6231(a)(3)-1, Proced. & Admin. Regs.   We have

no jurisdiction in a partnership proceeding to abate interest.

See sec. 6226(f).    In certain cases, Congress has provided for

the abatement of interest.    See sec. 6404(i) (establishing

jurisdiction in Tax Court to review denials of requests to abate

interest in certain cases).    The prerequisites of section 6404(i)

have not here been met.

     Therefore, we shall deny the motion in its entirety.


                                           An appropriate order

                                      will be issued.